Fourth Court of Appeals
                                       San Antonio, Texas
                                               May 27, 2016

                                          No. 04-16-00222-CV

                                   IN RE Leticia MONTEMAYOR

                                    Original Mandamus Proceeding1

                                                 ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

       On May 26, 2016 relator filed a motion to amend and supplement her petition for writ of
mandamus by filing a supplemental record consisting of a complete transcript of the hearing held
by the trial court on June 16, 2015 in this matter. The motion to supplement is GRANTED.
Relator is ordered to file a supplemental record in this court no later than June 2, 2016.


           It is so ORDERED on May 27, 2016.



                                                       PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2011CVW001587 C3, styled In re R.E.M., a Child, pending in the County
Court at Law No 2, Webb County, Texas, the Honorable Jesus Garza presiding.